DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites a functional step of the oxygen concentrator, however the claim does not further limit a structural element of the system of claim 1.  Claim 15 defines structural elements of within the living space and exterior to the living space, however the claim does not further limit a structural element of the air treatment apparatus of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al(11110387) taken together with Meirav(8157892).
	Meirav et al in figure 1B teaches an HVAC system comprising a fan coil(cabinet 100 in figure 1B) having an exhaust air outlet port(130) through which exhaust air exits the fan coil and an air inlet port(120) through which air enters the fan coil. Meirav et al is silent as to an oxygen concentrator operable in an oxygen enrichment mode to transfer oxygen from the exhaust air and deliver the oxygen to the input air.   Meirav(8157892) teaches in figure 4 an HVAC closed circuit system including a return air conduit from an occupied space, a scrubber(404), an air handling unit upstream from a supply air line(104), and an oxygen concentrator(406) operable in an oxygen enrichment mode to transfer oxygen to an inflow upstream of the air handling unit.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen concentrator within the fan coil cabinet and in fluid communication with an exhaust air of Meirav et al in order to dispose of nitrogen and potentially other by products (column 8 lines 54-64 of Meirav).  
	Meirav et al taken together with Meirav further teaches wherein the oxygen concentrator is a regenerable oxygen concentrator.  Meirav et al taken together with .  
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al(11110387) taken together with Meirav(8157892).

	Meirav et al taken together with Meirav further teaches wherein the apparatus is portable whereby the apparatus is operated in the oxygen enrichment mode when located in the living space and the apparatus is operated in the regeneration mode when located exterior to the living space(  Examiner notes that the limitations “for an enclosed living space” in claim 13 define structure elements which are not part of the claimed “air treatment apparatus”, and therefore limitations to in the living space or .  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
January 24, 2022